SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

                  State v. Steven L. Bookman (A-32-21) (085775)

Argued April 25, 2022 -- Decided August 24, 2022

FUENTES, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

       In this appeal, this Court reviews the time, place, and manner in which the
New Jersey State Police executed an arrest warrant, issued by the Deptford
Township Municipal Court under the Automated Traffic System (ATS), for failure
to appear in response to a motor vehicle violation. The Court also considers
defendant Steven L. Bookman’s argument that the Court should adopt a bright-line
rule providing that an ATS warrant is not sufficient to justify the warrantless entry
of a home under the hot pursuit doctrine.

       Julian Bell was the subject of “a long-term investigation” for theft. On the
evening of November 1, 2017, State Police received a tip that Bell was outside his
residence engaged in an apparent drug transaction. The police did not have, or
attempt to obtain, a warrant to detain Bell on the alleged narcotics transaction. The
sole legal ground to arrest Bell was based upon an ATS warrant, issued by a
municipal court on June 29, 2017, for failure to respond to a summons charging him
with driving with a suspended driver’s license. Eight officers deployed to the scene
at around 1:00 a.m. on November 2. Bell and Bookman were standing outside when
the officers arrived; they ran into a neighboring home with officers in pursuit. One
officer found Bookman laying face down on the floor with his arms outstretched.

      The officer who found Bookman testified that he frisked Bookman and asked
whether he had any weapons; Bookman told the officer about a knife and gun in his
pockets, which the officer retrieved. Bookman was found guilty of one weapon
possession charge for the gun.

        Bookman argued on appeal that the officers’ entry into the residence was not
justified by the hot pursuit exception to the warrant requirement. The appellate
court noted the officers acted pursuant to a valid arrest warrant and were thus
justified to pursue Bell into a private residence. The Appellate Division declined to
distinguish between an arrest warrant issued by a judge for a criminal offense
codified under Title 2C and an ATS warrant issued by a municipal court judge. The
Court granted certification. 249 N.J. 91 (2021).

                                           1
HELD: Under the totality of the circumstances reviewed here, the State Police
detectives who entered the neighboring residence without a warrant did not have
grounds to invoke the hot pursuit doctrine. The warrantless entry violated the
Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of
the New Jersey Constitution. Although the Court is disturbed by the manner of
execution of this warrant, it declines to adopt a rigid, one-size-fits-all approach to
the execution of all ATS arrest warrants.

1. The Court discusses the process by and offenses for which ATS warrants can be
issued. Arrest warrants for Title 39 violations require a finding of probable cause by
a judicial officer as defined in Rule 7:2-1(d)(1). (pp. 12-13)

2. Law enforcement officers have a duty to enforce validly issued arrest warrants
without distinction, whether they were issued for minor or serious offenses. New
Jersey follows the United States Supreme Court’s precedent that an arrest warrant
implicitly carries with it the limited authority to enter a dwelling where the suspect
lives when there is reason to believe the suspect is inside. However, to search for
the subject of an arrest warrant in the home of a third party, the police must also
obtain a search warrant absent exigent circumstances or consent. In light of state
and federal constitutional guarantees of the right to privacy, warrantless entries into
the home are presumptively invalid unless the State can show that one of the
exceptions to the warrant requirement applies. Evidence found pursuant to a
warrantless search not justified by an exception to the warrant requirement is subject
to suppression. (pp. 13-15)

3. One exception to the warrant requirement is the presence of exigent
circumstances, including the “hot pursuit” doctrine under which a warrantless entry
may be justified to prevent the possible destruction of evidence and the threat of
violence by the suspect. Whether there are sufficient exigent circumstances to
justify a warrantless entry into a third party’s home is a fact-sensitive inquiry.
Specifically, courts must consider whether, under the totality of the circumstances,
the entry was objectively justified. (pp. 15-16)

4. To determine whether the totality of the circumstances in this case justified the
officers’ hot pursuit into a third-party residence to execute an ATS warrant to arrest
Bell, the Court considers guidance from case law as to factors particularly relevant
to such a totality-of-the-circumstances inquiry. In Welsh v. Wisconsin, the United
States Supreme Court explained that, “[b]efore agents of the government may invade
the sanctity of the home, the burden is on the government to demonstrate exigent
circumstances that overcome the presumption of unreasonableness that attaches to
all warrantless home entries.” 466 U.S. 740, 750 (1984). The Court stated that,
“[w]hen the government’s interest is only to arrest for a minor offense, that
presumption of unreasonableness is difficult to rebut.” Ibid. In Lange v. California,
                                           2
the Supreme Court noted that, even when suspect flees, “[w]hen the nature of the
crime, the nature of the flight, and surrounding facts present no . . . exigency,
officers . . . must get a warrant.” 141 S. Ct. 2011, 2021-22 (2021). The New Jersey
Supreme Court reached a similar conclusion in State v. Bolte, 115 N.J. 579,
581(1989), and recently relied upon the principles endorsed in Bolte in finding that
warrantless entry upon spotting a stolen phone case through the window of a
residence was not justified under either hot pursuit or any other exigent
circumstances because the police had no “basis to believe that defendant would
injure anyone inside the house or the officers themselves, [such] that waiting to
obtain a warrant would have been unreasonable.” State in Int. of J.A., 233 N.J. 432,
451 (2018). (pp. 16-23)

5. Here, the State Police officers were not entitled to enter the neighboring
residence under the hot pursuit doctrine. The ATS warrant only authorized Bell’s
arrest and the entry of his home, if necessary; it did not authorize officers to pursue
Bookman into the neighboring home, and Bookman’s decision to run from the scene
did not constitute grounds to invoke the hot pursuit doctrine. In this case, the
officers knew that the ATS warrant was for a minor traffic offense and had no
reason to suspect there was any risk of danger or destruction of evidence relevant to
that warrant that may have justified a hot pursuit. Unlike in State v. Jones, 143 N.J.
4 (1995), the State Police here encountered Bell and Bookman based on a planned
execution of the ATS warrant, and any exigency was a direct result of the officers’
decision to unreasonably execute the ATS warrant. The Court notes that the leader
of the police team (1) selected an unreasonable time of the day to execute the
warrant (1:00 a.m. in a residential neighborhood); (2) deployed an unreasonable
number of officers -- eight -- to execute the traffic warrant arrest; (3) unreasonably
pursued Bookman, a man who was neither named on the ATS warrant nor suspected
of being involved in any criminal activity; and (4) unreasonably entered the home of
a third party without a warrant. Law enforcement officers cannot create the
exigencies they later use to undermine the sanctity of one’s home. The State failed
to meet its burden to prove that the officers’ actions were objectively reasonable
under the hot pursuit doctrine. The Court rejects the State’s invocation of “high
crime area” as a relevant factor in this case. The State did not present competent
evidence illustrating that the relevant area was in fact within a “high crime area.”
(pp. 23-28)

      REVERSED. Defendant’s conviction is VACATED.

CHIEF JUSTICE RABNER and JUSTICES PATTERSON, SOLOMON, and
PIERRE-LOUIS join in JUDGE FUENTES’s opinion.




                                           3
       SUPREME COURT OF NEW JERSEY
             A-32 September Term 2021
                       085775


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

               Steven L. Bookman,
              a/k/a Steven Bookman,
          Lamont Bookman, Shaw Forrest,
          Shawn Forrest, and Steven Sharp,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division.

       Argued                      Decided
    April 25, 2022              August 24, 2022


Jennifer A. Randolph, Designated Counsel, argued the
cause for appellant (Joseph E. Krakora, Public Defender,
attorney; Jennifer A. Randolph and Michael J. Hampson,
on the briefs).

Sarah D. Brigham, Deputy Attorney General, argued the
cause for respondent (Matthew J. Platkin, Acting
Attorney General, attorney; Sarah D. Brigham, of counsel
and on the briefs).

Alexander Shalom argued the cause for amicus curiae
American Civil Liberties Union of New Jersey (American
Civil Liberties Union of New Jersey Foundation,


                          1
            attorneys; Alexander Shalom and Jeanne LoCicero, on
            the brief).

            Lee D. Vartan argued the cause for amicus curiae
            Association of Criminal Defense Lawyers of New Jersey
            (Chiesa Shahinian & Giantomasi, attorneys; Lee D.
            Vartan and Brittany A. Manna, on the brief).

                   JUDGE FUENTES (temporarily assigned)
                      delivered the opinion of the Court.

      In this appeal, this Court reviews the time, place, and manner in which

the New Jersey State Police executed an arrest warrant, issued by the Deptford

Township Municipal Court under the Automated Traffic System (ATS), for

failure to appear in response to a Title 39 violation.

      Sometime after 1:00 a.m. on November 2, 2017, State Police officers

were deployed to arrest Julian Bell on a four-month-old failure to appear

warrant. When the officers arrived at Bell’s home, he was standing outside

with defendant Steven Bookman. Bell and Bookman fled into a row house

next door to Bell’s residence, and officers pursued Bookman to a second-floor

bedroom. After an officer informed Bookman he did not have legal grounds to

detain him, Bookman voluntarily told the officer he had a revolver inside his

jacket pocket. The officer retrieved the handgun and arrested Bookman.

      Following his indictment for weapons offenses, Bookman moved to

suppress the handgun based on the warrantless entry into the row house.



                                         2
Relying on this Court’s decision in State v. Jones, 143 N.J. 4 (1995), the judge

denied the motion, finding that the State Police officers were permitted to enter

the residence without a warrant under the hot pursuit doctrine.

      The Appellate Division also relied on Jones to affirm the trial court’s

decision denying Bookman’s motion to suppress. Bookman now urges this

Court to adopt a bright-line rule providing that an ATS warrant is not

sufficient to justify the warrantless entry of a home under the hot pursuit

doctrine.

      This Court has recognized that certain exigent circumstances may justify

the warrantless entry of a home, such as preventing the “imminent destruction

of vital evidence” in an ongoing criminal investigation; protecting against a

threat of violence from a suspect who flees into a dwelling; or aiding a person

who is in objectively reasonable distress. See State v. Vargas, 213 N.J. 301,

324 n.9 (2013). For reasons we explain below, none of these well-settled

exceptions to the warrant requirement are applicable here.

      We thus reverse the Appellate Division and suppress the handgun the

State Police retrieved from Bookman. Although we are disturbed by the

manner of execution of this warrant, we decline to adopt a rigid, one-size-fits-

all approach to the execution of all ATS arrest warrants because interactions




                                        3
between police officers and the public are inherently unpredictable and may

give rise to tragic consequences.

                                       I.

                                       A.

      Bell was the subject of “a long-term investigation” by the State Police,

who suspected Bell was connected with the theft of motorcycles and all-terrain

vehicles (ATVs) in the City of Camden. On the evening of November 1, 2017,

State Police Detective Jorge A. Rivera, the leader of the investigation, received

“information” that Bell was “observed” standing in front of his residence,

“along with a few other males,” “conducting a hand-to-hand transaction” of

what was “suspected” to be “crack cocaine.” It is undisputed, however, that

Rivera did not have, or attempt to obtain, a warrant to detain Bell on the

alleged narcotics transaction. The sole legal ground Rivera had to arrest Bell

was based upon an ATS warrant, issued by a municipal court on June 29, 2017,

for failure to respond to a summons charging him with driving with a

suspended driver’s license, in violation of N.J.S.A. 39:3-40.

      At approximately 1:00 a.m. on November 2, 2017, Rivera “had a

briefing” with the seven other officers planning to arrest Bell in connection

with this outstanding ATS warrant. The officers’ only mission was to arrest

Bell. Thurman Street consists of a succession of closely aligned row houses;


                                        4
Bell resided at 1235 Thurman, less than two feet from 1237 Thurman. The

“arrest team” deployed to cover the front and rear area of Bell’s residence.

      Bell and defendant Bookman were standing in front of Bell’s residence

when the officers arrived. State Police Detective Sergeant Timothy Steinmetz

was part of the arrest team and had police identifiers across his chest. He

recognized Bell as soon as he exited his car and yelled, “Stop, State Police.”

      Bell and Bookman ran into 1237 Thurman Street, the row house

immediately next to Bell’s residence. Detective DeVirgilis, one of the officers

who pursued Bookman and Bell, entered 1237 Thurman Street and found

Bookman in a second-floor bedroom “proned out” on the floor in a “safety

position” -- face down with his arms outstretched. At the suppression hearing,

DeVirgilis candidly testified that they “were looking” for Bell because he was

“a suspect [in a] stolen motorcycle investigation” and knew he had “an

outstanding ATS warrant out of Deptford Township.”

      Although Bookman was lying prone on the floor and not exhibiting any

hostility, DeVirgilis testified that “the black male was . . . proned out so he

wasn’t in handcuffs. So I, immediately, knew that I had to secure him in

handcuffs for all of our safety.” The prosecutor asked DeVirgilis to describe

what occurred next.

            Q: Did you ask him any questions at that time?


                                         5
A: I did. I asked him who he was. He identified
himself as Steven Bookman. I asked him if he lived
here. He said, no he didn’t . . . . And then I, also, asked
him if he had any weapons on him that may hurt me.
He said he had a knife on him. I looked and saw in his
front left pocket . . . a knife clipped to that pocket. And
I, immediately, for trooper safety/officer safety, I
removed that knife and threw it to this side of the
bedroom.

Q: After you removed the knife what did you do next?

A: Now finding a knife on him and also him telling me
that he didn’t live in that house I then conducted a
protective frisk for my safety of his outer clothing for
weapons. And then when I continued down that left
front pocket[,] I felt a bulge and I could see it. I asked
him to identify it, and he volunteered that it was
cigarettes, a lighter and keys. Knowing that those items
could be considered weapons, . . . I entered his pocket
and I removed all three items and, again, threw them to
the side of the room.

Q: Did you continue the frisk after that?

A: I did. And as I was continuing the frisk I said to . . .
Mr. Bookman, . . . you’re not the person we are looking
for -- wrong place, wrong time. And, I said, you’re
probably going to be released. And he goes, “No,
you’re not.” And I said, “What are you talking about?”
And he goes, “Cause I have a gun in my front jacket
pocket.” . . . And I said, “Why didn’t you tell me that
before you told me about the knife?” So I went to the
jacket pocket -- and it was the right front -- and I put
my hand on it to frisk it and I, immediately, felt the butt
of a handgun because it was hard -- I unzipped the



                            6
            pocket and pulled out a revolver. And then I handed
            that revolver over to Trooper Cocking to render it safe.

                                        B.

      Bookman was indicted for unlawful possession of a handgun (count one)

and unlawful possession of a handgun by a person previously convicted of one

of the offenses listed in N.J.S.A. 2C:39-7(b) (count two). Bookman moved to

suppress the handgun. Based on the hot pursuit doctrine, the judge denied the

motion finding that the officers were justified in pursuing Bell and Bookman

into 1237 because “[t]here was a high degree of urgency considering the target

of the investigation . . . was actively fleeing. It would’ve been impractical to

obtain a warrant to allow a search of the property at that time.”

      The judge dismissed the unlawful possession of a handgun charge, and

the case proceeded to trial on count two. The jury found Bookman guilty, and

the trial judge sentenced him to a term of eight years with a mandatory five-

year period of parole ineligibility under N.J.S.A. 2C:39-7(b)(1).

                                        C.

      Bookman argued to the Appellate Division, among other claims, that the

State Police officers’ entry into the 1237 Thurman Street residence was not

justified by the hot pursuit exception to the warrant requirement. Relying on

this Court’s decision in Jones, the Appellate Division rejected Bookman’s

argument. The appellate court noted the officers acted pursuant to a valid

                                        7
arrest warrant and were thus justified to pursue Bell into a private residence.

The Appellate Division declined to distinguish between an arrest warrant

issued by a judge for a criminal offense codified under Title 2C and an ATS

warrant issued by a municipal court judge, in this case for Bell’s failure to

appear in response to driving with a suspended driver’s license.

                                       D.

      This Court granted defendant’s petition for certification. 249 N.J. 91

(2021). We also granted leave to appear as amici curiae to the Association of

Criminal Defense Lawyers of New Jersey (ACDL) and the American Civil

Liberties Union of New Jersey (ACLU).

                                       II.

                                       A.

      Defendant urges this Court to reverse the Appellate Division’s decision

and hold that an ATS warrant, on its own, is not sufficient to justify the

warrantless entry of a third-party’s home under the hot pursuit doctrine.

Defendant argues the Appellate Division erroneously expanded this Court’s

holding in Jones because the only “exigency” the State relied on in this case

was a four-month-old ATS warrant on Bell for failure to appear for an alleged

traffic violation. Bookman also argues that the actions taken by the officers

here were inconsistent with the United States Supreme Court’s recent decision


                                        8
in Lange v. California, ___ U.S. ___, 141 S. Ct. 2011, 2016 (2021), because a

traffic warrant presents no exigencies.

      Finally, Bookman stresses that the police must always act “in an

objectively reasonable manner,” and argues that it was unreasonable for the

officers to execute a four-month-old traffic warrant at 1:00 a.m. (quoting

Jones, 143 N.J. at 19-20). The officers did not run into Bell on the street by

chance, Bookman argues, but rather were monitoring his conduct throughout

the day and chose to execute the traffic warrant in the early morning hours

with “the hope[] of using that arrest in furtherance of a separate investigation.”

                                          B.

      Amicus ACDL asserts that the two exigent circumstances that could

have justified a home entry were not present here: There was no evidence

relevant to the ATS warrant to destroy, and “threats of violence cannot be said

to attach to traffic offenses, which are not even crimes under New Jersey law.”

The ACDL contends the Appellate Division misapplied this Court’s decision

in Jones and did not consider facts distinguishing this case from Jones.

      Amicus ACLU argues that Jones did not create a per se rule and

maintained that the relevant test is whether officers acted in an objectively

reasonable manner. The ACLU notes this Court predicted “there [would not]

be a flood of police routinely entering residences by force to effect uate arrest


                                          9
warrants for minor matters.” (quoting Jones, 143 N.J. at 19). The ACLU

asserts that to justify a hot pursuit entry into a private home, exigent

circumstances must be present -- “fear of destruction of evidence or the threat

of violence.” Because neither of those concerns were present here, the ACLU

concludes the State cannot justify the detectives’ warrantless entry in 1237

Thurman Street.1

                                           C.

      The State contends that the officers lawfully entered 1237 Thurman

Street in hot pursuit of Bell, “the subject of an arrest warrant who sought to

evade apprehension by fleeing into another’s home.” The State stresses that

the United States Supreme Court decision in Lange did not disturb this Court’s

long-standing precedent that officers may pursue a fleeing subject of a valid

arrest warrant into a private residence.

      The State explains that unlike in Jones and here, the officer in Lange did

not have a judicially authorized arrest warrant. Therefore, according to the

State, the Lange Court’s holding, which requires a totality of the circumstances

analysis to determine whether the pursuit of a misdemeanor subject without a

warrant is lawful, does not apply to the present case.



1
  We decline to address issues presented by the ACLU that were not raised by
defendant. See, e.g., State v. Rivas, 251 N.J. 132, 151 n.6 (2022).

                                           10
      The State emphasizes that arrest warrants do not only permit hot pursuit

entries into the subject’s home, but also to third-party residences. According

to the State, a rule limiting hot pursuit strictly to the subject’s home would be

an unreasonable limitation. Whether an arrest warrant is for a minor or serious

offense, the State argues, “does not change an officer’s ‘duty to enforce validly

issued arrest warrants without distinction’” (quoting Jones, 143 N.J. at 17),

because offenses labeled “petty” or “minor” do not necessarily mean the

subject does not pose a danger to the officers or society, and officers are not

always able to determine what the offense underlying an arrest warrant is on

the ATS database accessible from their cars. Further, the State notes Bookman

was in a “high-crime area” at the time of the warrant’s execution. Thus, the

State maintains that under the totality of the circumstances, the actions of the

officers here were reasonable.

                                       III.

      “An appellate court reviewing a motion to suppress evidence must

uphold the factual findings underlying the trial court’s decision, so long as

those findings are ‘supported by sufficient credible evidence in the record.’”

State v. Evans, 235 N.J. 125, 133 (2018) (quoting State v. Elders, 192 N.J.

224, 243 (2007)). A motion court’s findings should not be disturbed unless

“they are so clearly mistaken ‘that the interests of justice demand intervention


                                        11
and correction.’” Ibid. (quoting Elders, 192 N.J. at 243). This Court,

however, “owe[s] no deference to conclusions of law reached by the motion

court or Appellate Division, which we review de novo.” Ibid.

                                        A.

                                        1.

      New Jersey’s ATS “is the statewide computer system utilized by all

municipal courts in the state.” Admin. Off. of the Cts., Information

Technology Office’s Access Guide to the ATS Database 2 (2011). The

database contains all traffic tickets filed in the municipal courts and is

available to all law enforcement agencies in the state. Ibid. The ATS inquiry

system is designed for remote users to access traffic ticket and warrant

information, including “violations, sentences, payments, bail and warrant

information when applicable.” Ibid. The ATS database plays an important

role in the enforcement of New Jersey’s motor vehicle laws, codified by the

Legislature in Title 39.

      The issuance of an ATS warrant in connection to a pending Title 39 case

is the responsibility of the Judiciary under the Rules established by this Court.

Driving with a suspended license is prohibited by N.J.S.A. 39:3-40. Rule 7:2-

2(h) provides that “[i]f a defendant who has been served with a summons fails

to appear on the return date, a bench warrant may issue pursuant to law and


                                        12
Rule 7:8-9.” Arrest warrants for violating a Title 39 offense must follow the

procedures set forth in Rule 7:2-1(d)(1), which requires the complaint “be

signed by a judicial officer after a determination of probable cause that an

offense was committed and that the defendant committed it.” A judicial

officer “is defined as a judge, authorized municipal court administrator or

deputy municipal court administrator.” R. 7:2-1(d)(1).

      This Court has held that judicial officials are qualified to make the

finding of probable cause required for an arrest warrant because the standard

“is designed to be applied by laymen” based on “the factual and practical

considerations of everyday life on which reasonable and prudent men, not

legal technicians, act.” State v. Ruotolo, 52 N.J. 508, 512-15 (1968) (quoting

Brinegar v. United States, 338 U.S. 160, 175 (1949)). We also noted that

judicial officials are “independent of any agency charged with the

apprehension and prosecution of offenders.” Id. at 512.

                                         2.

      “Law enforcement officers have a duty to enforce validly issued arrest

warrants without distinction, whether they were issued for minor or serious

offenses.” Jones, 143 N.J. at 17. When there is a warrant out for a person’s

arrest, even if that warrant is “only for the failure to pay an outstanding traffic

fine,” an officer is required to arrest the individual “regardless of the reason


                                        13
and [does] not have to investigate the nature of the charge.” Evans, 235 N.J. at

139.

       This Court follows the United States Supreme Court’s precedent that

“[a]n arrest warrant ‘implicitly carries with it the limited authority to enter a

dwelling’ where the suspect lives when there is reason to believe the suspect is

inside.” State v. Brown, 205 N.J. 133, 145 (2011) (quoting Payton v. New

York, 445 U.S. 573, 603 (1980)). However, “[t]o search for the subject of an

arrest warrant in the home of a third party, the police must also obtain a search

warrant . . . absent exigent circumstances or consent.” Ibid.

       “The Fourth Amendment of the United States Constitution and Article 1,

Paragraph 7 of the New Jersey Constitution both safeguard the right to privacy

and forbid warrantless entry into a home except under certain circumstances.”

State in Int. of J.A., 233 N.J. 432, 446 (2018). Therefore, warrantless entries

into the home are presumptively invalid unless the State can show that one of

the exceptions to the warrant requirement applies. Ibid. “Courts subject

warrantless entries to ‘particularly careful scrutiny,’ and ‘only in extraordinary

circumstances may . . . [such entries] be justified.’” Ibid. (omission and

alteration in original) (quoting State v. Bolte, 115 N.J. 579, 583-84 (1989)).

Evidence found pursuant to a warrantless search not justified by an exception

to the warrant requirement is subject to suppression. Ibid.


                                        14
      One “exception to the warrant requirement is the presence of exigent

circumstances.” Id. at 448. The State must show that the police “had probable

cause and faced an objective exigency.” Ibid. The hot pursuit of a fleeing

suspect may constitute an exigent circumstance sufficient to justify a

warrantless home entry if the officers are in “immediate or continuous pursuit”

of the suspect. Bolte, 115 N.J. at 597-98; see also J.A., 233 N.J. at 449 (noting

the United States Supreme “Court’s longstanding recognition that ‘“hot

pursuit” cases fall within the exigent-circumstances exception to the warrant

requirement’” (quoting Steagald v. United States, 451 U.S. 204, 218 (1981)).

“Because the ‘hot pursuit’ doctrine is a subset of the exigent-circumstances

exception to the warrant requirement, the touchstones that would justify a

warrantless entry remain the possible destruction of evidence and the threat of

violence by the suspect.” J.A., 233 N.J. at 449 (citations omitted).

      Whether there are sufficient exigent circumstances to justify a

warrantless entry into a third party’s home is a fact-sensitive inquiry. See id.

at 448. Specifically, courts must consider whether, under the totality of the

circumstances, the entry was objectively justified. Ibid. “The proper focus of

that inquiry is on the conduct of the officers and not their subjective intent.

An action is reasonable ‘regardless of the individual officer’s state of mind, as

long as the circumstances, viewed objectively, justify [the] action.’” Brown,


                                        15
205 N.J. at 146 (alteration in original) (quoting State v. O’Neal, 190 N.J. 601,

613-14 (2007)).

                                        3.

      In this case, we must determine whether the totality of the circumstances

justified the officers’ hot pursuit into a third-party residence to execute an ATS

warrant to arrest Bell. Case law provides guidance as to factors particularly

relevant to such a totality-of-the-circumstances inquiry.

      In Welsh v. Wisconsin, the United States Supreme Court held “that an

important factor to be considered when determining whether any exigency

exists is the gravity of the underlying offense for which the arrest is being

made.” 466 U.S. 740, 753 (1984). In Welsh, police responded to a call

regarding a suspected drunk driver. Id. at 742. Welsh had abandoned his

vehicle by the time the police officers arrived at the scene and entered his

home. Id. at 742-43. The officers entered the house without a warrant and

arrested Welsh. Ibid.

      The State attempted to justify the warrantless entry into the home by

using the hot pursuit exception. Id. at 753. However, the Supreme Court held

“the claim of hot pursuit [was] unconvincing because there was no immediate

or continuous pursuit of the petitioner from the scene of a crime.” Ibid. The

Court noted that the warrantless entry was unlawful because Welsh was


                                        16
charged with only a “nonjailable” minor offense, insufficient to justify any

exigency. Id. at 742-43, 754. Lastly, the Court explained that

            hesitation in finding exigent circumstances, especially
            when warrantless arrests in the home are at issue, is
            particularly appropriate when the underlying offense
            for which there is probable cause to arrest is relatively
            minor. Before agents of the government may invade
            the sanctity of the home, the burden is on the
            government to demonstrate exigent circumstances that
            overcome the presumption of unreasonableness that
            attaches to all warrantless home entries. When the
            government’s interest is only to arrest for a minor
            offense, that presumption of unreasonableness is
            difficult to rebut, and the government usually should be
            allowed to make such arrests only with a warrant issued
            upon probable cause by a neutral and detached
            magistrate.

            [Id. at 750 (footnote and citation omitted).]

      In June 2021, the United States Supreme Court decided Lange, in which

it addressed situations that may justify the warrantless entry of a home under

the hot pursuit doctrine. 141 S. Ct. at 2021. In Lange, a man drove past a

police officer while blaring loud music and repeatedly honking his horn. Id. at

2016. The officer activated the patrol car’s overhead lights to signal the driver

to pull over; by that point, however, the driver was approximately a hundred

feet from his home. Ibid. Rather than pull over, he drove into his attached

garage; the police officer followed him and began questioning him. Ibid. The



                                       17
State later “charged [the driver] with the misdemeanor [offense] of driving

under the influence of alcohol, plus a (lower-level) noise level infraction.”

Ibid.

        The Supreme Court held that

             the need to pursue a misdemeanant does not trigger a
             categorical rule allowing home entry, even absent a law
             enforcement emergency. When the nature of the crime,
             the nature of the flight, and surrounding facts present
             no such exigency, officers must respect the sanctity of
             the home -- which means that they must get a warrant.

             [Id. at 2021-22.]

Stated differently, whether pursuing an apparently intoxicated driver justifies

the warrantless entry of his home under the hot pursuit doctrine requires a fact-

sensitive, case-by-case assessment of “the exigencies arising from [the]

misdemeanant[’s] flight.” Id. at 2021.

        The Court in Lange noted that, although some nonindictable offenses

may be inherently violent, thus justifying a warrantless entry of a home under

the hot pursuit doctrine, “no evidence suggests that every case of misdemeanor

flight poses such dangers.” Ibid. The Court explained that “[w]hen the totality

of the circumstances shows an emergency -- such as imminent harm to others,

a threat to the officer himself, destruction of evidence, or escape from the

home -- the police may act without waiting. And those circumstances . . .

include the flight itself.” Ibid. (emphasis added). When none of these

                                         18
exigencies are present, however, police officers must wait to obtain a warrant

issued by an impartial magistrate even if the misdemeanant fled. Id. at 2024.

      This Court reached a similar conclusion in Bolte. In that case, a police

officer observed the defendant driving erratically and trailing another car for

approximately one mile until he reached his residence. 115 N.J. at 581. “The

officer followed him into the garage, then into the house and upstairs to the

bedroom door,” where he arrested the defendant. Ibid. The officer charged

the defendant with both Title 39 motor vehicle offenses and disorderly persons

offenses under Title 2C. The State argued the officer’s warrantless entry into

the defendant’s residence was justified under the hot pursuit doctrine. Ibid.

      A unanimous Court determined the charges against the defendant, both

“individually and in the aggregate, are within the category of ‘minor’ offenses

held by the Welsh Court to be insufficient to establish exigent circumstances

justifying a warrantless home entry.” Id. at 597. The Court explained that,

“[a]lthough the State argues that citizens should not be encouraged to elude

arrest by retreating into their homes, the question whether hot pursuit by police

justifies a warrantless entry depends on the attendant circumstances.” Ibid.

The Court ultimately determined there was no “serious threat to public safety

in the course of” the officer’s pursuit of Bolte sufficient to justify entry into

his home. Id. at 598. However, the Court found that “if the threat to public


                                         19
safety is substantial, the ‘hot pursuit’ of a defendant who poses a threat to

public safety may in certain contexts constitute an exigent circumstance

sufficient to support a warrantless home entry under current United States

Supreme Court decisions.” Ibid.

      In Jones, two police officers from the Narcotics Street Crime Unit were

conducting surveillance near a parking lot of an apartment complex. 143 N.J.

at 8. During the surveillance, the officers noticed “a vehicle containing [the]

defendant and a companion . . . pull into the parking lot.” Ibid. One of the

officers identified the companion as Lonzie Collier; that officer also

remembered seeing an outstanding warrant for Collier’s arrest. Ibid. At the

time the officers decided to approach Collier and Jones, the officer who

recalled the outstanding warrant “did not know the offenses underlying the

issuance of the warrant.” Ibid.

      When the officers approached the car, Collier and Jones fled into the

apartment building. Id. at 8-9. Similar to what occurred here with Bell and

Bookman, Collier and Jones “entered the apartment building with the two

police officers not far behind. Collier and [the] defendant ran up the stairs and

quickly entered apartment 312.” Id. at 9.

      When the two police officers reached apartment 312, they found the door

locked and kicked it down. Ibid. On top of the kitchen table, the officers


                                        20
found “narcotics paraphernalia,” a series of documents and the driver’s license,

social security card, bank card, and vehicle registration of the owner of the car

that was burglarized two days earlier in a nearby parking lot; the officers also

found and seized a crowbar wrapped in newspaper. Ibid. The officers arrested

Collier and Jones based on that evidence.

      The officers later discovered Collier’s arrest warrant was for “failure to

pay fines assessed for two prior convictions of possession of narcotics and

paraphernalia.” Id. at 8. This Court held that

            [i]n view of the significance that attaches to the
            issuance of a warrant and the fact that “every arrest,
            regardless of the nature of the offense [may] present a
            risk of danger to an officer,” to require police officers
            to distinguish between arrest warrants issued for minor
            and serious offenses would be unreasonable.

            [Id. at 17 (second alteration in original) (quoting State
            v. Bruzzese, 94 N.J. 210, 233 (1983)).]

As the Court explained, requiring police officers to know the offense

underlying every arrest warrant, “and then whether or not a given offense is a

‘minor’ one, unjustifiably interferes with the execution of a principal and

traditional police function, namely to arrest individuals wanted on outstanding

warrants.” Ibid. Finally, the Court noted the guiding principle must be

whether officers acted in an objectively reasonable manner. Id. at 19-20.




                                       21
Under the totality of the circumstances, the Court found that the officers acted

in an objectively reasonable manner in this situation. Id. at 20.

      In 2018, this Court discussed at length the principles established in Bolte

in a case where the police attempted to justify the warrantless entry of a home

relying on the hot pursuit doctrine. In J.A., a juvenile attacked a man at a bus

stop and stole his phone. 233 N.J. at 438. Shortly thereafter, a police officer

“tracked the phone’s location to a nearby house using a phone tracking

application.” Ibid. When the police officers arrived at the residence, one of

the officers “spotted the stolen phone’s case through a window.” Ibid. When

no one responded after the officers knocked on the door, “the officers entered

the house through an unlocked window.” Ibid.

      This Court found that neither hot pursuit nor any other exigent

circumstances applied because the police had no “basis to believe that

defendant would injure anyone inside the house or the officers themselves,

[such] that waiting to obtain a warrant would have been unreasonable.” Id. at

451. The Court further explained that there was no reason to believe the

defendant would destroy the phone. Ibid. In reaching that conclusion, the

Court relied on the principles endorsed in Bolte. Id. at 450-51.




                                       22
                                       B.

      Against this analytical backdrop, and considering the totality of the

circumstances presented here, we now hold the State Police officers were not

entitled to enter the 1237 Thurman Street residence under the hot pursuit

doctrine. The officers did not act in an objectively reasonable manner when

they chose to execute a four-month-old ATS warrant for Bell’s failure to

appear in response to a Title 39 violation at 1:00 a.m. Although police officers

are permitted to enter the subject of an arrest warrant’s home when they have

reason to believe the subject is inside, Brown, 205 N.J. at 145, this rule does

not extend to third-party homes. Moreover, the municipal court that issued the

ATS warrant only authorized Bell’s arrest and the entry of his home, if

necessary. The warrant did not authorize officers to pursue Bookman into

1237 Thurman Street. Because the State Police did not have any information

that Bookman was involved in any criminal activity, Bookman’s decision to

run from the scene did not constitute grounds to invoke the hot pursuit

doctrine.

      In this case, the officers knew that the ATS warrant was for a minor

traffic offense and had no reason to suspect there was any risk of danger or

destruction of evidence relevant to that warrant that may have justified a hot

pursuit. See J.A., 233 N.J. at 451. This Court has characterized the “sanctity


                                       23
of one’s home” as “among our most cherished rights.” Vargas, 213 N.J. at 313

(quoting State v. Frankel, 179 N.J. 586, 611 (2004)); see also U.S. Const.

amend. IV; N.J. Const. art. I, ¶ 7. Invocation of the hot pursuit doctrine under

these circumstances is a weak attempt to justify this violation of one of our

most cherished constitutional rights.

      Here, the Appellate Division’s reliance on Jones to uphold the State

Police’s warrantless entry of 1237 Thurman Street based on the hot pursuit

doctrine is misplaced because Jones focused on the impracticality of requiring

officers to learn the nature of an underlying offense. Further unlike Jones,

where the officers encountered the defendant while engaging in unrelated

surveillance, the State Police here encountered Bell and Bookman based on a

planned execution of the ATS warrant at 1:00 a.m., four months after it was

issued. See Jones, 143 N.J. at 8.

      These distinctions highlight the fact that any exigency here was a direct

result of the officers’ decision to unreasonably execute the ATS warrant. It is

well established that officers may not rely on exigencies they create -- i.e., that

would not have existed but for the officers’ unreasonable time, place, and

manner of a warrant’s execution -- to bootstrap an otherwise unconstitutional

action. See State v. Hutchins, 116 N.J. 457, 468, 475-76 (1989) (collecting




                                        24
cases and acknowledging “the potential for abuse inherent in the exigent-

circumstance exception to the warrant requirement”).

      Although we are satisfied that the facts of this case do not establish

grounds to invoke the hot pursuit doctrine, we are also compelled to address

the manner in which this ATS warrant was executed. Officers testified that

Bell “was a suspect of [a] stolen motorcycle investigation -- and we were

looking for him for those charges that we were going to arrest him on. . . .

[W]e knew that he had an outstanding ATS warrant.” 2 This testimony

elucidates that the warrant execution was intended to apprehend Bell for

matters wholly unrelated to the Title 39 infraction. We cannot endorse this

manipulation of a judicial warrant.

      The municipal court issued this ATS warrant for Bell’s failure to appear

in response to a Title 39 violation. Four months appear to have passed with no

action taken to make the arrest authorized by the warrant. Yet the record

shows the tactical approach the police deployed was akin to the execution of a

high-risk, no-knock warrant. The leader of the State Police action team: (1)

selected an unreasonable time of the day to execute the warrant (1:00 a.m. in a



2
  The leader of this State Police investigation also testified about an unknown
individual who claimed to have seen Bell engaged in a hand-to-hand
transaction of suspected crack cocaine earlier that day. The State Police did
not make any effort to seek an arrest warrant on this basis.

                                       25
residential neighborhood); (2) deployed an unreasonable number of officers --

eight -- to execute the traffic warrant arrest; (3) unreasonably pursued

Bookman, a man who was neither named on the ATS warrant nor suspected of

being involved in any criminal activity; and (4) unreasonably entered the home

of a third party without a warrant while pursuing Bookman and Bell. Once

again, we note that law enforcement officers cannot create the exigencies they

later use to undermine the “sanctity of one’s home.” Frankel, 179 N.J. at 611.

      Here, the State failed to meet its burden to prove that the officers’

actions were objectively reasonable under the hot pursuit doctrine. The record

contains insufficient evidence of any circumstance justifying the hot pursuit of

a suspect -- imminent threat of harm or destruction of evidence -- were present

here. See J.A., 233 N.J. at 449-50; see also Vargas, 213 N.J. at 324 n.9.

      Further, we reject the State’s unsubstantiated claim that this was a “high

crime area” to justify the pursuit, search, and detention of defendant. During

the N.J.R.E. 104 hearing conducted by the trial judge to adjudicate Bookman’s

motion to suppress, the subject of “high crime area” was generally referenced

and mentioned only briefly.

      This Court recently considered whether to reject the presence of a

defendant in an alleged “high crime area” as a factor, under the totality of the

circumstances, to determine whether there is reasonable and articulable


                                       26
suspicion to detain a person and conduct an investigatory stop. State v.

Goldsmith, ___ N.J. ___, ___ (2022) (slip op. at 23-25). Although we declined

to “abandon presence in a high-crime area as a factor in determining whether

reasonable and articulable suspicion exists,” we reaffirmed that

            just because crime is prevalent in a particular area
            “does not mean that residents in those areas have lesser
            constitutional protection from random stops.” Law-
            abiding citizens who live and work in high-crime areas
            undoubtedly want law enforcement to be able to fully
            execute their duties and protect their communities; at
            the same time, however, those individuals likely do not
            want the necessary policing of their neighborhoods to
            occur at the expense of their own constitutional rights
            of privacy and freedom.

            [Id. at ___ (slip op. at 24) (quoting State v. Shaw, 213
            N.J. 398, 420 (2012)).]

      Here, we reject the State’s invocation of “high crime area” as a relevant

factor. First, the State did not present competent evidence illustrating that the

relevant area was in fact within a “high crime area.” See id. at ___ (slip op. at

31) (“The State must do more than simply invoke the buzz words ‘high-crime

area’ in a conclusory manner to justify investigative stops.”). Further, the

police went to this area specifically because they knew Bell would be there

and, therefore, the unsubstantiated and pretextual assertion that this may have

been a “high crime area” cannot be used as the basis to justify an otherwise

unlawful pursuit, search, and detention of Bookman.

                                       27
      Under the totality of the circumstances reviewed here, we hold the State

Police detectives who entered the 1237 Thurman Street residence without a

warrant did not have grounds to invoke the hot pursuit doctrine. The

warrantless entry of this residence violated the Fourth Amendment of our

national Constitution and Article I, Paragraph 7 of our state’s Constitution.

                                       IV.

      We therefore reverse the Appellate Division’s judgment, suppress the

handgun defendant carried on his person on November 2, 2017, and vacate his

conviction for second-degree unlawful possession of a handgun under N.J.S.A.

2C:39-7(b).



      CHIEF JUSTICE RABNER and JUSTICES PATTERSON, SOLOMON,
and PIERRE-LOUIS join in JUDGE FUENTES’s opinion.




                                       28